 

EXHIBIT 10.3

 

AWARD AGREEMENT

Under The

Barrett Business Services, Inc.

2015 Stock Incentive Plan

 

EMPLOYEE RESTRICTED STOCK UNITS

(Executive Officer)


Corporation:

BARRETT BUSINESS SERVICES, INC.

 

 

8100 N.E. Parkway Drive, Suite 200

 

 

Vancouver, Washington 98662

 

 

 

 

Participant:

 

 

 

 

 

 

 

 

 

 

 

Date:

             , 20     

 

 

Corporation maintains the Barrett Business Services, Inc., 2015 Stock Incentive
Plan (the "Plan").

This Employee Restricted Stock Units Award Agreement (this "Agreement")
evidences the grant of Restricted Units ("RSUs") to Participant under Article 9
of the Plan.

The parties agree as follows:

1.Defined Terms

When used in this Agreement, the following terms have the meanings set forth
below:

(a)"Acquiring Person" means any person or related person or related persons
which constitute a "group" for purposes of Section 13(d) and Rule 13d-5 under
the Exchange Act, as such Section and Rule are in effect as of the Grant Date;
provided, however, that the term Acquiring Person shall not include
(i) Corporation or any of its Subsidiaries, (ii) any employee benefit plan of
Corporation or any of its Subsidiaries, (iii) any entity holding voting capital
stock of Corporation for or pursuant to the terms of any such employee benefit
plan, or (iv) any person or group solely because such person or group has voting
power with respect to capital stock of Corporation arising from a revocable
proxy or consent given in response to a public proxy or consent solicitation
made pursuant to the Exchange Act.

(b)"Change in Control" means:

(i)A change in control of Corporation of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A as in effect
on the Grant Date pursuant to the Exchange Act; provided that, without
limitation, such a change in control shall be deemed to have occurred at such
time as any Acquiring Person hereafter becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of 40
percent or more of the combined voting power of Voting Securities; or

(ii)During any period of 12 consecutive calendar months, individuals who at the
beginning of such period constitute the Board cease for any reason to constitute
at least a majority thereof unless the election, or the nomination for election,
by Corporation stockholders of each new

1

 

--------------------------------------------------------------------------------

 

director was approved by a vote of at least a majority of the directors then in
office who were directors at the beginning of the period; or

(iii)There shall be consummated (1) any consolidation or merger of Corporation
in which Corporation is not the continuing or surviving corporation or pursuant
to which Voting Securities would be converted into cash, securities, or other
property, other than a merger of Corporation in which the holders of Voting
Securities immediately prior to the merger have the same proportionate ownership
of Common Stock of the surviving corporation immediately after the merger, or
(2) any sale, lease, exchange, or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of
Corporation; or

(iv)Approval by the stockholders of Corporation of any plan or proposal for the
liquidation or dissolution of Corporation.

(c)"Change in Control Date" means the first date following the Grant Date on
which a Change in Control has occurred.

(d)"Employer" means Corporation or a Subsidiary of Corporation.

(e)"Grant Date" means the date the RSUs are granted, which is reflected as the
date of this Agreement.

(f)"Voting Securities" means Corporation's issued and outstanding securities
ordinarily having the right to vote at elections for director.

Capitalized terms not otherwise defined in this Agreement have the meanings
given them in the Plan.

2.Grant of RSUs

Subject to the terms and conditions of this Agreement and the Plan, Corporation
grants to Participant ______ RSUs.  Each RSU represents a hypothetical Share of
Common Stock. As a holder of RSUs, Participant will have only the rights of a
general unsecured creditor of Corporation until delivery of Shares is made as
specified in this Agreement.

3.Terms of RSUs

The RSUs are subject to all the provisions of the Plan and to the following
terms and conditions:

3.1Restriction Periods.  Each Restriction Period commences on the Grant Date and
ends as follows:

(a)on July 1, 20__ ("Restriction Period 1");

(b)on July 1, 20__ ("Restriction Period 2");

(c)on July 1, 20__ ("Restriction Period 3"); and

(d)on July 1, 20__ ("Restriction Period 4").

3.2Vesting.  Subject to the accelerated Vesting provisions of Section 3.4, the
designated percentage of RSUs will Vest as follows:

(a)25 percent of the total RSUs will Vest on the expiration of Restriction
Period 1;

2

 

--------------------------------------------------------------------------------

 

(b)An additional 25 percent of the total RSUs will Vest on the expiration of
Restriction Period 2;

(c)An additional 25 percent of the total RSUs will Vest on the expiration of
Restriction Period 3; and

(d)The final 25 percent of the total RSUs will Vest on the expiration of
Restriction Period 4.

3.3Employment Requirement.  Except as otherwise provided in this Agreement, in
the event that Participant ceases to be an employee of Corporation or a
Subsidiary during the Restriction Period for any reason, all unvested RSUs will
be forfeited immediately.  For purposes of this Agreement, "employment" includes
periods of illness or other leaves of absence authorized by the Employer.

3.4Acceleration of Vesting.  Notwithstanding Section 3.3 or the schedule
provided in Section 3.2, the RSUs will become fully Vested upon the occurrence
of either:

(a)Participant's death or termination of employment by reason of Disability; or

(b)A Change in Control Date.

3.5Settlement.

(a)Generally.  Unless previously forfeited pursuant to Section 3.3 or otherwise
provided by this Agreement, each designated percentage of RSUs will be settled
on the last day of the applicable Restriction Period or, if not a business day,
on the first business day thereafter (the "Settlement Date"), by the delivery to
Participant of an unrestricted certificate for a number of Shares of Common
Stock equal to the number of RSUs that became Vested on that Settlement Date.

(b)On Change in Control Date.   RSUs that Vest upon a Change in Control Date
will be settled in cash in lieu of Shares, with the settlement value of each RSU
calculated as the Fair Market Value of a Share on the Change in Control Date.

3.6Other Documents.  Participant will be required to furnish to Corporation
before closing such other documents or representations as Corporation may
require to assure compliance with applicable laws and regulations.

3.7RSUs Not Transferable.  Neither the RSUs, nor this Agreement, nor any
interest or right in the RSUs or this Agreement, may be sold, pledged, assigned,
or transferred in any manner other than by will or the laws of descent and
distribution, unless and until the RSUs have been settled as provided in this
Agreement.  Neither the RSUs nor any interest or right in the RSUs will be
liable for the debts, obligations, contracts or engagements of Participant or
his or her successors in interest or will be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition will be null
and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.  Shares issued upon settlement of RSUs may
be subject to additional transfer restrictions as provided in this Agreement.

3.8Rights as Stockholder.  Prior to the issuance of a certificate for Shares of
Common Stock in settlement of the RSUs, Participant will have no rights as a
stockholder of Corporation with respect to this Agreement or the RSUs.

3

 

--------------------------------------------------------------------------------

 

4.Tax Withholding and Reimbursement

Participant is responsible for the payment of all federal, state and local
withholding taxes and Participant's portion of any applicable payroll taxes
imposed in connection with the settlement of the RSUs and the issuance of Shares
(collectively, the "Applicable Taxes").  To satisfy this obligation, Corporation
will withhold a number of unrestricted Shares (thus reducing the number of
unrestricted Shares to be issued to Participant) having a Fair Market Value (as
of the Settlement Date) equal to the total amount of Applicable Taxes on the
compensation income realized upon settlement of the Award; provided, that the
Fair Market Value of Shares so withheld will in no event exceed the amount
calculated based on the maximum individual tax rates in the jurisdictions
applicable to Participant.

5.Conditions Precedent

Corporation will not be required to issue any Shares upon Vesting of the RSUs,
or any portion thereof, until Corporation has taken any action required to
comply with all applicable laws. Such action may include, without limitation,
(a) registering or qualifying such Shares under any state or federal law or
under the rules of any securities exchange or association, (b) satisfying any
law or rule relating to the transfer of unregistered securities or demonstrating
the availability of an exemption from any such law, (c) placing a restrictive
legend or stop-transfer instructions on the Shares issued upon settlement of the
Award, or (d) obtaining the consent or approval of any governmental or
regulatory body.

6.Successorship

Subject to restrictions on transferability set forth in the Plan, this Agreement
will be binding upon and benefit the parties, their successors and assigns.

7.Notices

Any notices under this Agreement must be in writing and will be effective when
actually delivered personally or, if mailed, when deposited as registered or
certified mail directed to the address of Corporation's records or to such other
address as a party may certify by notice to the other party.

8.Arbitration

Any dispute or claim that arises out of or that relates to this Agreement or to
the interpretation, breach, or enforcement of this Agreement, must be resolved
by mandatory arbitration administered by and in accordance with the then
effective arbitration rules of Arbitration Service of Portland, Inc. The place
of arbitration will be Multnomah County, Oregon.  The award rendered by the
arbitrator will be final and binding, and judgment may be entered on the award
in any court having jurisdiction.

9.Attorney Fees

In the event of any suit or action or arbitration proceeding to enforce or
interpret any provision of this Agreement (or which is based on this Agreement),
the prevailing party will be entitled to recover, in addition to other costs,
reasonable attorney fees in connection with such suit, action, or arbitration,
and in any appeal.  The determination of who is the prevailing party and the
amount of reasonable attorney fees to be paid to the prevailing party will be
decided by the arbitrator or arbitrators (with respect to attorney fees incurred
prior to and during the arbitration proceedings) and by the court or courts,
including any appellate courts, in which the matter is tried, heard, or decided,
including the court which hears any exceptions made to an arbitration award
submitted to it for confirmation as a judgment (with respect to attorney fees
incurred in such confirmation proceedings).

4

 

--------------------------------------------------------------------------------

 

10.Clawback/Recovery

Compensation paid to the Participant under this Award is subject to recoupment
in accordance with any clawback policy of Corporation in effect from time to
time, including any such policy adopted after the date of this Agreement, as
well as any similar requirement of applicable law, including without limitation
the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
Sarbanes-Oxley Act of 2002, and rules adopted by a governmental agency or
applicable securities exchange under any such law.  Participant agrees to
promptly repay or return any such compensation as directed by Corporation under
any such clawback policy or requirement, including the value received from a
disposition of Shares acquired pursuant to this Award.

11.Code Section 409A

This Agreement and the Award are intended to be exempt from the requirements of
Code Section 409A by reason of all payments being "short-term deferrals" within
the meaning of Treas. Reg. § 1.409A-1(b)(4).  All provisions of this Agreement
shall be interpreted in a manner consistent with preserving this exemption.  In
no event will Corporation be liable for any tax, interest, or penalties that may
be imposed on Participant by Code Section 409A or any damages for failing to
comply with Code Section 409A.

The parties hereby execute this Agreement as of ______________, 20__.

 

 

 

BARRETT BUSINESS SERVICES, INC.

 

 

 

 

 

 

By

 

Participant

 

Name

 

 

 

Its

 

 

5

 